Citation Nr: 1020827	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-10 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for sinusitis.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disorder.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a tailbone injury.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lower back 
disorder.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for headaches, to 
include as secondary to sinusitis or as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

8.  Entitlement to service connection for a skin disorder, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

9.  Entitlement to service connection for the residuals of a 
broken nose, claimed as a deviated septum.

10.  Entitlement to service connection for a left arm 
disorder.

11.  Entitlement to service connection for a lung disorder, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to 
February 1990, and from June 2004 to November 2005.  The 
Veteran also has service with the Navy Reserve and the 
Tennessee National Guard; presumably this includes periods of 
active duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA). 



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  

The issues of service connection for sinusitis, for 
headaches, for a skin disorder, left arm disorder, and for a 
lung disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a March 2006 rating decision, the RO denied the 
Veteran's service connection claims for sinusitis, headaches, 
a tailbone injury, a lower back condition, and skin lesions 
of the nose, temple and bicep; although properly notified of 
the denial, the Veteran failed to perfect an appeal.

2.  The evidence associated with the claims file subsequent 
to the March 2006 rating decision relates to an unestablished 
fact necessary to substantiate the claims for service 
connection for sinusitis, headaches, and skin disorders, and 
raises a reasonable possibility of substantiating those 
claims.

3.  Evidence associated with the claims file since the March 
2006 denial, when considered by itself or in connection with 
evidence previously assembled, does not relate to an 
unestablished fact necessary to substantiate the service 
connection claims for a tailbone injury and a lower back 
disorder, is cumulative or redundant of evidence previously 
received, and does not raise a reasonable possibility of 
substantiating those claims.

4.  The evidence demonstrates that the residuals of a broken 
nose, diagnosed as a deviated septum, is likely related to 
the Veteran's second period of active service.  


CONCLUSIONS OF LAW

1.  The March 2006 RO rating decision that denied the 
Veteran's service connection claims for sinusitis, headaches, 
a tailbone injury, a lower back condition, and skin lesions 
of the nose, temple and bicep is final.  38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).  

2.  Evidence received since the final March 2006 rating 
decision, which denied service connection for sinusitis, 
headaches, and skin lesions of the nose, temple and bicep, is 
new and material and the Veteran's claims for those benefits 
are reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 20.1103 (2009).

3.  As evidence received since the RO's March 2006 denial is 
not new and material, the criteria for reopening the 
Veteran's service connection claims for a tailbone injury and 
a lower back disorder are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).  

4.  The criteria for a grant of service connection for the 
residuals of a broken nose, diagnosed as a deviated septum, 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in a letter from the 
RO dated in June 2007.  This letter notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claims, and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

The Court also held in Dingess/Hartman that the VCAA notice 
requirements applied to all elements of a claim.  An 
additional notice as to disability ratings and effective 
dates also was provided in the June 2007 correspondence. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the June 2007 VCAA notice letter shows the RO 
notified the Veteran that he would need to submit new and 
material evidence as he had been previously denied service 
connection claims for sinusitis, headaches, a tailbone 
injury, a lower back condition, and skin lesions of the nose, 
temple and bicep, and this letter specifically defined new 
and material evidence.  The letter also advised the Veteran 
of why these claims were denied earlier and what evidence was 
necessary to substantiate the element required to establish 
service connection that was found insufficient in the 
previous denial.  Accordingly, any deficiency regarding 
notice of the basis for a prior final denial of these claims, 
or what information or evidence is necessary to reopen a 
claim, is not prejudicial to the Veteran's claims in this 
instance.  Therefore, the Board finds that VA has complied 
with its duties under Kent.  In view of the above, the Board 
finds that the notice requirements pertinent to all of the 
issues on appeal have been met.

The duty to assist also has been fulfilled for those matters 
decided herein.  The Board notes that a new VA examination or 
medical opinion in connection with this appeal cannot be 
provided for the Veteran's claims for sinusitis, headaches, 
skin lesions, the coccyx, and the lower back until such 
claims are successfully reopened.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2009).  

In regard to the Veteran's remaining claims for service 
connection, VA examinations were not conducted.  Under 38 
U.S.C.A. § 5103A(d)(2), VA must provide a medical examination 
and/or obtain a medical opinion when there is: (1) competent 
evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, an examination is not needed for the Veteran's 
claim for a left arm disorder because the Veteran's service 
treatment records are entirely negative for any treatment or 
diagnosis of a left arm disorder or any residuals of a 
preexisting left arm disorder.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
Veteran's claim because there was no evidence, other than his 
own lay assertion, that reflected that he suffered an event, 
injury, or disease in service that may be associated with his 
symptoms.).  Moreover, when he was examined by a private 
physician post-service, diminished use and pain were noted 
but Dr. C.L.J. provided no diagnosis of any current 
disability.  Without competent evidence that the Veteran has 
a current disability, the VCAA does not require he be 
scheduled for an examination of that claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Accordingly, it is not 
necessary to obtain a medical examination or medical opinion 
in order to decide his service connection claim for a left 
arm disorder.  38 C.F.R. § 3.159(c)(4)(i), Duenas, 18 Vet. 
App. at 517.

Private and VA medical records relevant to these matters have 
been requested and obtained.  The Board finds that the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA laws and regulations and to move forward 
with these claims would not cause any prejudice to the 
Veteran.

New and Material Evidence - Laws and Regulations

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, 
the Board will undertake a de novo review of the new and 
material evidence issue.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

Sinusitis, Headaches and Skin Lesions

In a May 2007 filing, the Veteran sought to reopen the 
earlier denial of service connection for sinusitis, 
headaches, and skin lesions.  The RO previously considered 
and denied these claims in a March 2006 rating decision.  The 
Veteran did not timely appeal this decision and as such, it 
has become final.  38 U.S.C.A. § 7103(a); 38 C.F.R. 
§§ 20.302, 20.1103.

The claims for service connection for sinusitis, for 
headaches, and for skin lesions of the nose, temple, and 
bicep were initially denied in the March 2006 rating decision 
as there was no medical evidence that a current disability 
had been clinically diagnosed for any of these claims.  

At the time of the March 2006 rating decision the evidence of 
record consisted of service treatment records and the report 
of a January 2006 VA sinus examination.  Subsequently 
associated with the claims file were: VA treatment records 
dated from April 2006 to August 2008; the September 2007 
report of a private medical examination by a retired 
physician from the National Guard, Dr. C.L.J., which includes 
medical opinions related to the Veteran's various claims; 
reports of a December 2007 VA audiological examination and a 
January 2009 VA mental examination; copies of service 
personnel records and photographs; and copies of written 
submissions from the Veteran and his representative.

The evidence submitted subsequent to the March 2006 rating 
decision is new, in that it was not previously of record, and 
is also material.  As noted above, these three claims were 
initially denied as there was no evidence of a currently 
clinically diagnosed disability.  Subsequent to the final 
March 2006 decision, a March 2007 VA ear, nose and throat 
(ENT) consultation noted that the Veteran had difficulty 
breathing through his nose during and in between his sinus 
infections.  Examination showed marked bowing of the nasal 
septum to the left side with enlarged turbinates.  Assessment 
included a deviated nasal septum and turbinate hypertrophy.  
A May 2007 CT scan of the sinuses at a VA facility showed a 
mild left convexity nasal septal deviation.  A May 2007 VA 
ENT consultation showed a deviated nasal septum with cleared 
sinusitis, but with continued symptoms of post-nasal drainage 
and mid forehead pressure.

There was also private September 2007 examination and medical 
opinion by Dr. C.L.J., which indicated severe and continuous 
sinusitis secondary to a deviated septum, current headaches 
that kept the Veteran from being able to function mentally 
and emotionally at his peak, and skin lesions not yet healed 
which the Veteran told the doctor had erupted during his Iraq 
deployment and scars from previous lesions that had first 
occurred during deployment to Iraq.  In addition, Dr. C.L.J. 
opined that the Veteran's clinical presentations in September 
2007 were consistent with his Iraq deployment injuries as 
provided in medical records which the physician reviewed.  
Presumed credible, the additional evidence received since the 
March 2006 rating decision reflects that the Veteran has been 
diagnosed with current sinus, headache and skin disorders 
possibly related to his service in Iraq.  See Kent, 20 Vet. 
App. at 10 (finding that "the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied").  
In addition, the September 2007 private examination and 
medical opinion contributes to a more complete picture of the 
circumstances surrounding the origin or aggravation of these 
claimed injuries or disabilities.  See Hodge, 155 F.3d at 
1363.  Moreover, as will be detailed later in this decision, 
service connection for a deviated nasal septum will awarded 
herein.  As this ward provides a reasonable basis for 
substantiating the claims of entitlement to sinusitis and 
headaches on a secondary basis, reopening of such claims is 
warranted.

Therefore, the evidence submitted since the final March 2006 
rating decision relates to an unestablished fact necessary to 
substantiate the service connection claims for sinusitis, 
headaches and skin lesions, and raises a reasonable 
possibility of substantiating each of these claims.  
Accordingly, the Board finds that the claims for service 
connection for sinusitis, for headaches, and for a skin 
disorder are reopened.  However, before proceeding to the 
merits of these claims, the Board is of the opinion that 
further development is necessary, which will be addressed in 
the REMAND portion of the decision below.

Tailbone Injury and Lower Back

In a March 2006 rating decision, the RO denied the Veteran's 
claims for service connection for a tailbone injury and for a 
lower back condition.  The RO noted that the medical evidence 
failed to show a currently clinically diagnosed disability 
for each claim.  Subsequently, in a letter dated in March 
2006, the RO informed the Veteran of the decision and of his 
appeal rights, but he did not appeal this decision.  

The evidence of record at the time of this decision included 
service treatment records and the report of a January 2006 VA 
examination.  March 2005 service treatment records noted that 
the Veteran complained of tailbone pain after riding in the 
back of a five-ton vehicle.  He was seen in September 2005 
for a complaint of lower back pain for one week.  In a sworn 
statement made that month, he related that on September 22, 
2005, he jumped off a HEMMTT (Heavy Expanded Mobility 
Tactical Truck) that began to move and landed on some hard 
parked gravel.  An October 2005 service treatment record 
noted that a paravertebral muscle strain or sprain had been 
diagnosed in April 2005.  At discharge it was noted that he 
hurt his coccyx and his back during service in Iraq.

In the Veteran's January 2006 VA examination, subsequent to 
the Veteran's complaint about his back, the VA examiner noted 
paravertebral muscle tenderness to palpation over the left 
lumbar area, but made no objective findings.  An X-ray of the 
lumbar region showed no fractures.  The examiner did not 
examine the coccyx.

Although notified of the March 2006 denial and of his 
appellate rights in March 2006 correspondence from the RO, 
the Veteran did not file an appeal.  As such, the March 2006 
rating decision is final as to the evidence then of record, 
and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In May 2007, the Veteran filed to reopen his service 
connection claims for a tailbone injury and for a lower back 
disorder.  Relevant evidence added to the claims file since 
the March 2006 denial includes: VA treatment records dated 
from April 2006 to August 2008; the September 2007 report of 
a private medical examination by a retired physician from the 
National Guard, Dr. C.L.J.; copies of service personnel 
records and photographs; and copies of written submissions 
from the Veteran and his representative.  Much of this 
evidence pertained to the Veteran's other claims for service 
connection.

During his September 2007 private examination, the Veteran 
told Dr. C.L.J. about inservice injuries to his coccyx and 
lower back.  Dr. C.L.J. repeated this narrative in the report 
of examination and noted that the Veteran possibly broke his 
tailbone in service.  He also noted that the Veteran 
complained of pain and trouble standing on hard surfaces.  
Dr. C.L.J. opined as well that there was no potential for 
resolving the pain associated with the coccyx and that the 
lower back inservice injury would not improve; however, he 
provided no diagnosis of any chronic disability associated 
with either the coccyx or the lumbar spine.  Indeed, Dr. 
C.L.J. did not even report that he examined the Veteran's 
coccyx or lower spine or performed any tests or studies to 
evaluate the Veteran's complaints in conjunction with the 
medical history reported.  Therefore, it appears that Dr. 
C.L.J.'s report with respect to current symptoms involving 
the coccyx and lower back is based entirely on what the 
Veteran has reported to him.  As the Court has noted, 
"[e]vidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent medical 
evidence.'" Leshore v. Brown, 8 Vet. App. 406, 410 (1995). 

Thus, while the evidence received since March 2006 may be 
"new" in the sense that it was not previously of record, 
none of this evidence submitted since March 2006 is 
"material" for purposes of reopening the Veteran's claims 
for service connection for a tailbone injury and for a lower 
back disorder.  At the time of the March 2006 decision, there 
was evidence that the Veteran had been treated for back pain.  
But the RO denied service connection for both claims because 
there was no competent medical evidence of any current 
clinical diagnosis for either the coccyx or the lower back.  
None of the new medical evidence demonstrates that the 
Veteran currently has a clinical diagnosis for his claimed 
tailbone and lower back disorders.  In the absence of 
evidence of a current disability, the claim must fail. 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board 
notes that Dr. C.L.J.'s recitation of the Veteran's reports 
of pain, alone, without evidence of an underlying pathology, 
does not constitute competent evidence of a disability for VA 
purposes.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 
285 (1999); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

The Board notes that new evidence the Veteran has submitted 
to VA since 2006 that relates to the incurrence of his 
claimed coccyx and lower back disorders in service is either 
redundant or cumulative of evidence submitted prior to the 
last prior denial, does not relate to an unestablished fact, 
or does not raise a reasonable possibility of substantiating 
the claim.  It does not provide any information that was not 
already known at the prior final denial.  What the medical 
evidence was missing prior to the March 2006 decision, and 
what it continues to lack, is any sort of clinical medical 
diagnosis for either claim. 

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claims for service 
connection for a tailbone injury and for a lower back 
disorder has not been received.  As such, the requirements 
for reopening these claims are not met, and the March 2006 
denial of the Veteran's claims for service connection for a 
tailbone injury and for a lower back condition remains final.  
As the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  



Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

In cases where a Veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 38 
U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. 
§ 3.304(d), are applicable.  This statute and regulation ease 
the evidentiary burden of a combat Veteran by permitting the 
use, under certain circumstances, of lay evidence.  If the 
Veteran was engaged in combat with the enemy, VA shall accept 
as sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  To establish service connection, however, there 
must be medical evidence of a nexus between the current 
disability and the combat injury.  See Dalton v. Nicholson, 
21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. 
App. 521, 523-24 (1996).
Residuals of a Broken Nose

The Veteran seeks service connection for residuals of a 
broken nose.  In written submissions he explains that he is 
seeking benefits for a deviated septum that resulted from a 
broken nose he suffered while on convoy duty when deployed in 
Iraq during his second tour of active duty.  

Service treatment records do not reveal treatment for a 
broken nose.  The Veteran reported on his November 2005 
medical assessment at discharge when he wrote that he broke 
his nose while on convoy duty.  The examiner/reviewer wrote 
on a separate page that the Veteran had broken his nose in 
service and recommended a VA follow-up of this issue.

The Veteran told his private doctor in September 2007 that 
during his deployment in Iraq, while on a high speed convoy, 
after hitting a bump in the roadway, he was thrown straight 
up out of his seat into the roof of the cab on the HEMMTT he 
was driving.  He first hit his head, which knocked his helmet 
down and broke his nose which caused the deviated septum.  

As noted below in the remand section, the Board has 
determined that the Veteran can be considered a combat 
veteran for purposes of this appeal and that VA will resolve 
every reasonable doubt in favor of his descriptions of an 
inservice incurrence of his broken nose during his second 
period of active duty.  His DD Form 214 does not reflect 
combat decorations and badges, though it indicates that he 
served in a designated imminent danger pay area.  Moreover, 
service personnel records show that he successfully 
participated in more than 60 combat logistic patrol missions 
in Kuwait and Iraq totaling more than 6,000 miles.  The Board 
also notes that he was recently granted service connection 
for PTSD, and awarded a 50 percent disability rating, based 
on combat-related stressors.  As such, the Board finds that 
the provisions of 38 U.S.C.A. § 1154(b) may be applied in 
this case, and lay or other evidence of service incurrence of 
his broken nose will be considered sufficient proof of 
service connection if consistent with the circumstances, 
conditions, or hardships of such service.  The Board notes 
here that the Veteran's service treatment records note 
complaints various injuries to other areas of his body while 
driving or riding in convoys in Iraq, and a broken nose as 
related to his September 2007 private examiner appears 
consistent with the circumstances, conditions, and hardships 
of his convoy duty in Iraq.

Post-service, the Veteran underwent a VA examination in 
January 2006.  A CT scan of the sinuses noted a mild 
deviation of the mid-portion of the nasal septum to the left.  
During a VA ear, nose and throat consultation in March 2007, 
it was noted that the Veteran had difficulty breathing 
through his nose during and in between his sinus infections.  
Examination showed marked bowing of the nasal septum to the 
left side with enlarged turbinates.  Assessment included a 
deviated nasal septum and turbinate hypertrophy.  A May 2007 
CT scan of the sinuses at a VA facility showed a mild left 
convexity nasal septal deviation.

Based upon a review of all the evidence of record, the Board 
finds that service connection for the residuals of a broken 
nose, diagnosed as a deviated septum, is warranted in this 
case.  While service treatment records do not show actual 
treatment for a broken nose in Iraq, the examiner at 
discharge noted the fact.  In addition, post-service medical 
evidence tends to support the Veteran's account of an 
inservice injury to his nose.  CT scans in January 2006 and 
May 2007 showed a nasal septum deviation on the left side.  

Besides supporting evidence of an inservice injury to the 
nose, the Board notes the post-service CT scans show evidence 
of a current disability, the deviated nasal septum.  Lastly, 
the Board notes that the evidence of record supports that a 
nexus or relationship exists between the Veteran's current 
deviated septum and his last period of active service.  Both 
the report of the January 2006 VA examination and the report 
of the September 2007 private examination suggest that the 
convoy injury caused the deviated septum without any 
implication the Veteran's version of events was not true.  In 
addition, though Dr. C.L.J. said that a line of duty report 
supported the Veteran's version of the accident, the Board's 
review of the claims file has found no such document.  
However, the Court has specifically indicated that a veteran 
is competent to present lay evidence of a type of disorder 
capable of lay observation.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not 
competent to provide testimony regarding nexus); see also 
Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding 
that medical evidence is not always required to establish the 
elements of in-service incurrence and nexus).  In this case, 
the Board finds that the Veteran's version of his broken nose 
in service is credible and competent because it is consistent 
with his convoy duty in Iraq, with other claimed injuries on 
convoy duty documented in his service treatment records, and 
is sufficient to establish a nexus for his inservice injury.

As the Board finds that the Veteran has provided evidence of 
all three elements required for a grant of service connection 
for the residuals of a broken nose, the claim for service 
connection for a deviated septum is granted.



ORDER

New and material evidence having been submitted, the claim 
for service connection for sinusitis is reopened and, to this 
extent only, the appeal is granted.

New and material evidence having been submitted, the claim 
for service connection for headaches is reopened and, to this 
extent only, the appeal is granted.

New and material evidence having been submitted, the claim 
for service connection for a skin disorder is reopened and, 
to this extent only, the appeal is granted.

As new and material evidence has not been received, the 
request to reopen a service connection claim for a tailbone 
injury is denied.

As new and material evidence has not been received, the 
request to reopen a service connection claim for a lower back 
disorder is denied.

Service connection for a deviated septum is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.


REMAND

Unfortunately, appellate review of the Veteran's remaining 
claims on appeal at this time would be premature.  Although 
the Board sincerely regrets the additional delay, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c), (d) (2009).

The Veteran seeks service connection for sinusitis, for 
headaches, for a skin disorder, a left arm disorder, and for 
a lung disorder.  He contends these disorders either arose or 
were aggravated during his second period of active duty when 
stationed in Iraq from June 2004 to November 2005.

Service treatment records reveal evidence of a few inservice 
complaints of, and treatment for, sinusitis, headaches, and 
skin lesions, but provide no evidence of complaints of, or 
treatment for, a left arm disorder or lung disorder.  In his 
written submissions, and in his comments to his private 
examiner in September 2007, the Veteran contends that his 
sinusitis, headaches, skin lesions, left arm disorder, and 
lung disorders were all related to his period of active duty 
in Iraq when he drove motor vehicles in convoys or acted as a 
chemical operation specialist.  The Veteran is competent to 
report his symptoms and observations such as nasal congestion 
and headaches.  The Court has specifically indicated that lay 
evidence may establish the existence of a current disorder 
capable of lay observation, to specifically include varicose 
veins, tinnitus, and flat feet.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 
374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  Further, as noted above, in cases where a Veteran 
asserts service connection for injuries or disease incurred 
or aggravated in combat, 38 U.S.C.A. § 1154(b) and its 
implementing regulation, 38 C.F.R. § 3.304(d), are 
applicable.  

The Veteran's Armed Forces of the United States Report of 
Transfer or Discharge (DD Form 214) does not reflect combat 
decorations and badges, though it was noted that he served in 
a designated imminent danger pay area.  Moreover, service 
personnel records showed that the Veteran was at times a 
chemical operation specialist; that he supervised and 
performed the duties of a gunner, driver, and truck 
commander; that he served in ground assault convoys from 
Kuwait into Iraq at least one of which encountered an IED 
explosion that disabled a vehicle; and that he successfully 
participated in more than 60 combat logistic patrol missions 
in Kuwait and Iraq totalling more than 6,000 miles.  The 
Board also notes that in a January 2009 rating decision the 
Veteran was granted service connection for PTSD, and awarded 
a 50 percent disability rating, based on combat-related 
stressors.  As such, the Board finds that the provisions of 
38 U.S.C.A. § 1154(b) are applicable in this case, which 
state, in pertinent part, that in any case where a veteran is 
engaged in combat during active service, lay or other 
evidence of service incurrence of a combat related disease or 
injury will be considered sufficient proof of service 
connection if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence during 
service, and, to that end, VA shall resolve every reasonable 
doubt in favor of the veteran.

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection, but ease the combat 
veteran's burden of demonstrating the occurrence of some 
inservice incident to which the current disability may be 
connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  
Thus, the provisions of section 1154(b) apply only to the 
material issue involved in establishing direct service 
connection, i.e., evidence of the incurrence of a disease or 
injury in service.

Because the Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection 
also may be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011.  See 70 Fed. Reg. 75669, 75672 (Dec. 18, 2006) 
(codified at 38 C.F.R. § 3.317(a)(1)).  The Veteran's service 
in Kuwait and Iraq in 2004 and 2005 are included within the 
Southwest Asia theater of operations.  See 38 C.F.R. 
§ 3.317(d)(2).  

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.  To determine whether the undiagnosed illness is 
manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  The 
Board notes that the record shows the Veteran has manifested 
several of these signs or symptoms during and after his Iraq 
service and that he was never provided a Gulf War illness VA 
examination.

The Board also notes that as aggravation may be a factor in 
determining whether service connection is warranted in one or 
more of these claism, a preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where pre-service 
disability underwent an increase in severity during wartime 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase is due to 
the natural progress of the condition.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence in 
the record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

Concerning the Veteran's claim for service connection for 
sinusitis, he contends that his sinusitis either was incurred 
in service or preexisted his second period of active service 
to include as a result of an injured nose on convoy duty and 
he developed a deviated septum.  

Service treatment records reflect that his January 1984 
enlistment examination showed no abnormalities of the 
sinuses.  On his contemporaneous report of medical history 
the Veteran checked the no box when asked whether he ever had 
sinusitis.  However, on a November 1984 report of medical 
history, the examiner noted a past history of sinusitis, but 
no sequelae and not currently disabling.  A January 1986 
service treatment record noted treatment for a case of 
sinusitis, and June 1987 service treatment records noted an 
impression of sinusitis and that the Veteran told the 
examiner he was very allergic to dust and constantly had a 
runny nose.  His first discharge examination, in January 
1990, noted no sinus abnormalities, but the examiner noted on 
the report of medical history that the Veteran had allergic 
rhinitis with episode of sinusitis and was currently 
asymptomatic.

On a March 1991 report of medical history during his National 
Guard enlistment examination, the Veteran checked the "no" 
box when queried whether he ever had or now had sinusitis.  A 
May 2001 National Guard examination noted a sinus abnormality 
and that the Veteran had seasonal rhinitis or sinusitis and 
was currently using over-the-counter products for relief.  
The present state of the record does not disclose whether the 
Veteran was in a period of ACDUTRA or INACDUTRA in May 2001 
during his National Guard examination or when sinusitis was 
officially diagnosed.  

The Veteran's April 2004 and June 2004 pre-deployment health 
assessments made no direct references to sinusitis, but noted 
that he had an allergy tag and needed a hearing test.  No 
other referrals were indicated and he was found deployable.  
A June 2005 service treatment record revealed that the 
Veteran complained of constant post nasal drip with 
productive congestion from drainage since his deployment a 
year before.  Later in the month, it was noted that his 
sinusitis symptoms were unimproved.  On his November 2005 
discharge examination, the examiner/reviewer wrote that the 
Veteran had chronic sinusitis and recommended a VA follow-up 
of this issue.  

The report of the January 2006 VA examination noted that 
sinusitis and allergic rhinitis preexisted service and that 
the Veteran told the examiner that he had sinusitis with 
cough approximately one month after deployment to Iraq.  He 
said that he coughed up yellow mucus, and that the sinusitis 
began after he hit his nose while in a convoy.  He also told 
the examiner that he was on antibiotics three to four times 
while stationed in Iraq and was also given nasal sprays.  A 
CT scan of the sinuses showed sinusitis involving all sinuses 
except the frontal sinus, but the VA examiner wrote that he 
saw no indication that this was a chronic disability.

A March 2007 VA medical record noted that the Veteran had 
suffered from chronic infections in his sinuses since his 
deployment to Iraq as evidenced by green and yellow nasal 
drainage occasionally tinged with blood and that rounds of 
antibiotics in Iraq did not lead to improvement.  

A May 2007 CT scan of the sinuses at a VA facility showed a 
mild left convexity nasal septal deviation.  A May 2007 VA 
ENT consultation showed a deviated nasal septum with cleared 
sinusitis, but with continued symptoms of post-nasal drainage 
and mid forehead pressure.

During his September 2007 private examination by Dr. C.J.L., 
it was noted that a CAT scan, provided by the Veteran, 
revealed a massive sinus infection that developed in service 
in Iraq after the Veteran's broken nose.  Diagnosis was 
sinusitis secondary to a deviated septum.

In sum, the evidence of record strongly indicates that after 
the Veteran's deployment to Iraq on his second tour of active 
duty, he no longer manifested with occasional discrete 
episodes of acute sinusitis as seen in his first period of 
active duty but faced frequent congestion and drainage and 
chronic infections during his second period of active duty.  
In view of the grant of service connection for a deviated 
septum (see above) and the private diagnosis of a sinusitis 
disability in September 2007, the Veteran shall be scheduled 
for another VA examination to determine whether he has a 
current sinusitis disability and, if so, whether his 
sinusitis was a preexisting condition aggravated by service 
or, if not, a disorder directly related to service or 
aggravated by a service-connected disability (i.e., a 
deviated septum).

Concerning the Veteran's claim for service connection for 
headaches, service treatment records indicate a few 
complaints in service.  His first discharge examination, in 
January 1990, noted no headache abnormalities, but the 
examiner noted the Veteran had childhood headaches status 
post concussion, which had resolved.  During his second 
period of active service, a June 2005 service treatment 
record revealed that the Veteran complained of sinus 
headaches for the past two to five weeks.  On his October 
2005 post-deployment health assessment the Veteran indicated 
that he had headaches during deployment in Iraq.  

The Board's review of the claims file discloses that the 
record has raised the issues of whether the Veteran could be 
granted service connection for headaches as secondary to his 
sinusitis, as a Gulf War illness, or by direct service 
connection.  Therefore, the claim is now characterized as it 
appears on the title page.  On remand, the Veteran shall be 
scheduled for a VA examination to determine whether he has a 
current headache disability and, if so, whether his headaches 
were a preexisting condition aggravated by service or, if 
not, a disorder directly related to service or aggravated by 
a service-connected disability.

Concerning the Veteran's claim for service connection for a 
skin disorder, service treatment records noted several skin 
lesions during both periods of active service.  An October 
2005 line of duty determination noted that the Veteran, 
during his tour of duty in Kuwait and Iraq, was subjected to 
continuous operational conditions and exposure to: human 
waste, indigenous plants and animals, composite material 
fires, petrochemical waste and fumes, gases, fumes and dust 
of unknown origins, continuous loud noise exposure, blood 
borne pathogens, and airborne pathogens.  He was also exposed 
to infectious diseases and subjected to extreme exposure to 
sun and ambient temperatures.  On his October 2005 post-
deployment health assessment questionnaire, the Veteran 
indicated that during his deployment in Iraq he often was 
exposed to: insect repellant applied to the skin; pesticide-
treated uniforms; environmental pesticides; smoke from 
burning trash or feces; vehicle exhaust fumes; industrial 
pollution; and sand and dust.  On his November 2005 discharge 
report of medical assessment the Veteran wrote that while in 
service in Iraq he developed bumps on his nose, right bicep 
and his right temple.  The examiner acknowledged the 
complaint above her signature.

During his September 2007 private examination by Dr. C.J.L., 
the Veteran said that during his deployment in Iraq 
mysterious bumps popped up on his face and head.  On 
examination, the physician noted lesions present that had not 
yet healed and scars from previous lesions that the Veteran 
reported occurred during his deployment to Iraq.  Dr. C.L.J. 
noted two lesions: one on the left nasal ala, dermal fibrosis 
with chronic inflammation consistent with the fibrous papule; 
and the other a soft papule on the right lateral scalp area 
approximately 5mm in size.  Dr. C.L.J. also said that the 
Veteran continued to have lesions erupt on the face and in 
his hair since deployment to Iraq.  The physician opined that 
this showed no sign of complete resolution.  

On remand, the Veteran shall be scheduled for a VA 
examination to determine if he has a current skin disability 
and, if so, whether the disability is related to service.

Concerning the Veteran's claim for service connection for a 
left arm disorder.  He contends both that the alleged 
disorder is related to military service, or, in the 
alternative, was a preexisting condition aggravated by his 
second period of active duty in Iraq.  Service treatment 
records are negative for complaints of, or treatment for, a 
left arm disorder.  

An April 2007 VA medical record revealed that the Veteran 
told an examiner that he had a left bicep tear related to 
military service.  The Veteran said in a July 2007 statement 
that he sought service connection for a left arm disorder 
based on reduced arm strength and muscle damage to his left 
bicep.  He injured his left bicep just prior to being 
activated for duty in 2004 and claimed that the strain from 
required exercises and normal rigors of deployment aggravated 
the left arm beyond the normal progression of the injury.  He 
further claimed that he had reduced arm strength and pain in 
his left arm and that it occasionally gave out after repeated 
use.  

During his September 2007 private examination with Dr. 
C.L.J., the Veteran said that he could not lift more than 30 
pounds with the left arm.  On examination, there was mild 
tenderness in the left shoulder.  Dr. C.L.J. noted that the 
Veteran was left hand dominant and opined that use of the 
left arm and left hand was severely and significantly 
diminished.  He described the damage as permanent.  However, 
Dr. C.L.J. failed to diagnose any particular left arm 
disorder, and the record contains no diagnosis of a left arm 
disorder.

On remand, the Veteran shall be afforded the opportunity to 
attend a VA examination to determine if he has a current left 
arm disability, and if so, whether the disability was 
incurred or aggravated by active duty service.

Concerning the Veteran's claim for service connection for a 
lung disorder, while service treatment records are negative 
for complaints of, or treatment for, a chronic lung disorder, 
service personnel records indicate that the Veteran was a 
chemical operation specialist during part of his career with 
the Tennessee National Guard and while on active duty in 
Iraq.  The Board notes that a June 2005 recommendation for an 
award noted that the Veteran served as a decontamination 
specialist during the elections in Iraq and ensured that the 
decontamination unit was fully operational for personnel and 
equipment.  On the November 2005 discharge report of medical 
assessment, the examiner noted that the Veteran had been 
stationed at Camp Caldwell and had been exposed to brick 
factory pollution.

During his September 2007 private examination by a Dr. 
C.J.L., the Veteran said that during his deployment to Iraq 
he was subjected to toxic fumes from burning feces and from a 
nearby brick factory.  On examination, it was noted that the 
Veteran had occasional shortness of breath.  His pulse oxygen 
was at 92 percent of maximum potential.  Tests performed by a 
chiropractor indicated that the Veteran had a reduced lung 
capacity.  Dr. C.L.J. opined that there was no potential for 
improvement in the Veteran's lung condition and recommended 
further treatment with a respiratory specialist.

On remand, the Veteran shall be scheduled for a VA 
examination to determine if he has a current lung disorder 
and, if so, whether such is related to his period of active 
service in 2004 and 2005 in Iraq.  

Notwithstanding the fact that there is no official record of 
some of the Veteran's injuries, the possibility exists that 
such did occur consistent with the circumstances of the 
Veteran's military occupational specialty while in Vietnam - 
a chemical operation specialist who drove in numerous combat 
logistic patrols during his more than one year of service in 
the Southwest Asia theater of operations.  The Veteran's 
military occupational specialty and personnel records found 
in the claims file reflect combat-like service in Iraq which 
would support his report of injuries in service related to 
his sinusitis, headaches, skin lesions, and his claimed lung 
disorder.  Therefore, the Board finds that his accounts of 
inservice injury related to his claimed sinusitis, headaches, 
skin, left arm, and lung disorders will be accepted as they 
are consistent with the circumstances of the Veteran's 
service.  38 U.S.C.A. § 1154(b).  On remand, the Board 
requests that any VA examiner assume the credibility of the 
Veteran's complaints of inservice injuries related to his 
sinusitis, headaches, skin, left arm, and lungs, as they are 
not now in dispute.

While the credibility of the Veteran's statements regarding 
inservice injury involving his claimed sinusitis, headaches, 
skin, and lung disorders are presumed credible, pursuant to 
38 U.S.C.A. § 1154(b), the question remains with respect to 
whether he has any currently diagnosed sinusitis, headache, 
skin, or lung disabilities and, if so, whether such 
disabilities are related to his active duty service in the 
Southwest Asia theater of operations.  The present record 
lacks sufficient information to make a determination as to 
whether service connection is warranted for any of these 
claims.  Under the circumstances of this case, therefore, it 
is the Board's determination that, as noted above, a VA 
examination and opinion is warranted for each claimed 
disorder under 38 U.S.C.A. § 5103A(d). (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009) and where appropriate under 
the provisions of 38 C.F.R. § 3.317 as a Persian Gulf War 
illness.  See also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In regards to the claims for service connection for sinusitis 
and for headaches, the Board has found that the evidence of 
record raises the issue of whether service connection might 
be warranted for these disorders as secondary to a service-
connected disability.  The law provides that secondary 
service connection shall be awarded when a disability is 
"proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  Additional disability resulting from 
the aggravation of a nonservice-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en 
banc).  Establishing service connection on a secondary basis, 
therefore, requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.

Therefore, on remand the RO/AMC must provide the Veteran with 
proper notice of the requirements for establishing and 
satisfying a secondary service connection claim under 
38 C.F.R. § 3.310.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran 
with appropriate notice, pursuant to the 
VCAA and under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes the 
requirements for establishing secondary 
service connection pursuant to 38 C.F.R. 
§ 3.310.

2.  The RO/AMC shall review the Veteran's 
claims file and undertake any additional 
development of the remanded claims 
indicated.  This may include obtaining and 
associating with the claims file any 
additional pertinent records identified by 
the Veteran during the course of the 
remand.

3.  The RO/AMC shall schedule the Veteran 
for appropriate examinations of his claims 
for service connection for sinusitis, 
headaches, skin disorder, left arm 
disorder, and lung disorder.  The claims 
file must be made available to and 
reviewed by each selected examiner.  All 
nessessary tests and studies shall be 
conducted.  A complete rationale for all 
conclusions and opinions must be provided, 
including an explanation of any 
disagreement with the views of the 
Veteran's September 2007 private examiner, 
Dr. C.L.J.  The examiner shall address the 
following opinion requests:

A)	In regard to the sinusitis claim, the 
examiner shall offer an opinion as to 
whether the Veteran suffers from 
chronic sinusitis, and if so, it is at 
least as likely as not (50 percent 
probability or greater) that such 
sinusitis is related to service or 
otherwise secondary to service-
connected deviated septum; 

B)	In regard to the headaches claim, the 
examiner shall offer an opinion as to 
whether the Veteran suffers from 
headaches, and if so, it is at least as 
likely as not (50 percent probability 
or greater) that such headaches are 
related to service, to include as the 
result of an undiagnosed illness, or as 
secondary to service-connected 
disability such as a deviated septum 
(and possibly sinusitis); 

C)	In regard to the claimed skin disorder, 
the examiner shall offer an opinion as 
to whether the Veteran suffers from a 
chronic skin disorder, and if so, it is 
at least as likely as not (50 percent 
probability or greater) that such skin 
disorder is related to service, to 
include as the result of an undiagnosed 
illness; 

D)	In regard to the claimed left arm 
disorder, the examiner shall offer an 
opinion as to whether the Veteran 
suffers from a chronic left arm 
disorder, and if so, it is at least as 
likely as not (50 percent probability 
or greater) such left arm disorder 
incurred or aggravated by active duty 
service, to include as the result of an 
undiagnosed illness;

E)	In regard to the claimed lung disorder, 
the examiner shall offer an opinion as 
to whether the Veteran suffers from a 
chronic lung arm disorder, and if so, 
it is at least as likely as not (50 
percent probability or greater) such 
lung disorder is related to active duty 
service, to include as the result of an 
undiagnosed illness;

4.  Thereafter, the RO/AMC shall 
readjudicate the remaining claims on 
appeal.  If any benefit sought remains 
denied, the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


